DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 each recite the limitation “two flanges at either end of said transport beam”.  It is unclear whether Applicant intends to claim two flanges, one at each end of the transport beam, or whether Applicant intends to claim four flanges, two at each end of the transport beam.  For examination purposes, the office considers the claim to require two flanges, one at each end of the transport beam.
Claims 3 and 4 each recite the limitation "the length".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the axes".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al (Pat. No. US 9,101,398 B2).
Regarding claims 1-5 and 7, Singh et al. discloses a hole transporter 300, bearing a central transport beam (illustrated in figure 4) and two flanges 700 at either end of said transport beam, wherein said flanges 700 are at right angles to said transport beam (figure 1), and further wherein a first flange 700 bears a first flange pin 720 and a first flange hole 740 and a second flange 700 bears a second flange hole 740 (figures 4 and 5).  Said first flange pin 720 is approximately half the length of said first flange hole 740 (figure 5- it is noted that the term “approximately” is a relative term which has not been defined by the specification.  The office interprets the pin 720 to be approximately half the length of the first flange hole because the term “approximately” 
Regarding claim 2, Singh et al. discloses a hole transporter 300 (figure 4), bearing a central transport beam (illustrated in figure 4) and two flanges 700 at either end of said transport beam, wherein said flanges 700 are at right angles to said transport beam, and further wherein a first flange 700 bears two first flange holes 760, 740 and a second flange 700 bears a second flange hole 740 (figures 4 and 5).  

    PNG
    media_image1.png
    617
    836
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (Pat. No. US 9,101,398 B2) in view of Jaquet (Pat. No. US 4,365,624).
Regarding claim 6, Singh et al. discloses the claimed invention except wherein the hole transporter is constructed in whole or in part of a steel alloy or a titanium alloy.  
Jaquet teaches wherein the parts of an external fixation device can be made of titanium alloy (Col. 15, lines 12-20).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the hole transporter to be constructed in whole or in part of a titanium alloy, as taught by Jaquet, in order to provide a hole transporter having the strength and biocompatibility to perform its intended functions.  It is further noted that it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to construct the hole transporter of titanium alloy, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773